Citation Nr: 9917570	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back disorder 
to include degenerative disc disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
low back disorder to include degenerative disc disease and 
service.  

2.  There is no competent evidence of a nexus between current 
depression and service.  

3.  The veteran's sinusitis is manifested by complaints of 
year round facial pressure, headaches, sore throats, 
lacrimation, nasal congestion, crusting, and the need for 
antibiotics three or four times per year, but without 
objective evidence of any symptoms.  Severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence has not been demonstrated.

4.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for low 
back pain and degenerative disc disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral maxillary sinusitis with headaches have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321 (b)(1), 4.7, 4.97, Code 6513 (1996); 4.97, Codes 6513 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in January 1981 show that the 
veteran was seen with complaints of back problems that had 
lasted two months.  The lumbosacral spine series appeared to 
be within normal limits.  The assessment was mechanical back 
pain.  In February 1981, the veteran was seen with complaints 
of low back pain of 24 hours duration.  The assessment was 
muscle spasm.  The veteran was seen again in August, 
September, and October 1981 with complaints of low back pain.  
X-rays of the lumbosacral spine were normal.  The diagnosis 
was low back pain.  In November 1981, the veteran fell down 
some stairs and was diagnosed with muscular strain.  In May 
1982, the veteran was diagnosed with cervical myospasm.  In 
November 1982, the veteran reported that he had fallen down 
stairs and snapped his neck and upper thoracic spine.  The 
diagnosis was cervico-thoracic strain.  X-ray of the cervical 
spine showed no significant bony abnormality.  The veteran 
was seen again in May 1983 with complaints of neck pain.  The 
service medical records are negative for complaints or 
findings referable to depression.  The May 1983 separation 
examination showed a normal psychiatric examination and a 
normal spine examination.  Lower back pain was noted since 
childhood of unknown causes.  There was no evidence of trauma 
or organic problems.  Treatment with various muscle relaxers 
had been satisfactory.  

During a November 1983 VA examination, the veteran reported 
that his general health was good.  He reportedly demonstrated 
full range of motion of the lumbosacral, thoracic, and 
cervical spines.  

X-rays of the lumbar spine taken in November 1988 at Saint 
John's Mercy Medical Center showed normal vertebral bodies, 
interspaces, and appendages.  There was no evidence of 
fracture, destructive lesion, parspinal mass, or evidence of 
spondylolysis.  The examiner opined that the examination was 
normal.  Computerized tomographic examination of the lumbar 
spine, specifically the lower intervertebral disc spaces was 
normal.  Circumferential disc bulging was present as L5-S1 
without evidence for extruded fragment.  

VA outpatient treatment records dated in March 1985 show that 
the veteran was seen with complaints of back pain after 
moving heavy furniture.  On examination there was tenderness 
over the lower back muscle, and some spasm of the paraspinal 
muscles.  The diagnosis was backache, muscle spasm.  

Medical records dated in August 1990 from Saint John's Mercy 
Medical Center show that the veteran was seen in August 1990 
with complaints of neck pain following the lifting of a 
cabinet.  The assessment was cervical spasm versus recurrence 
of herniated disc.  

Medical records dated in November 1992 from Christian 
Hospital Northeast-Northwest show that the veteran 
participated in a physical therapy program for soft tissue 
pain of the shoulder.  

Medical records dated from February to April 1994 from 
Maricopa Medical Center show that the veteran was seen with 
complaints of low back pain.  Diagnoses included low back 
pain with spasm and mechanical back pain, chronic 
intermittent.  

Medical records dated in August 1994 from Maricopa Medical 
Center (Emergency Room Report) show that the veteran was seen 
with complaints of back pain.  He reported that he had been 
lifting a boulder and had experienced the onset of pain in 
his back with numbness to both legs.  The records show a 
history of three back surgeries to include cervical 
diskectomy.  On examination, the back was nontender to 
palpation except to the right side of midline at the L5 
level, S1 area.  The diagnosis was low back pain.  A magnetic 
resonance imaging (MRI) showed bulging disks of L2-L3 as well 
as disk extrusion of L5-L1, with no obvious nerve 
impingement.  The impressions were central disc herniation at 
L5-S1 and degenerative disc disease and disc bulging and 
degenerative disc disease at L2 and L3, and L3, and L4.  

Medical records dated from January to July 1995 from Jewish 
Family and Children's Services show that the veteran received 
psychiatric treatment.  In January 1995, the veteran reported 
that he had been receiving psychiatric treatment "on and 
off" and had been depressed since a divorce ten years 
earlier.  He reported that that he had attempted suicide in 
1983, and had been hospitalized.  The psychiatric diagnoses 
were coded as "300.40, 296.33."  These codes stand for 
dysthymia and major depression recurrent, and severe without 
psychotic features.  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (1998).  It 
was noted that the veteran reported a back injury resulting 
from a fall at work.  During treatment it was noted that 
there was no evidence of psychosis, or suicidal or homicidal 
ideation.  The veteran reported that he had received clinical 
treatment for depression during service following a suicide 
attempt.  On subsequent evaluations the diagnosis was major 
depression.

The veteran was accorded a VA neck examination in November 
1996.  He reported that in 1990 he had fallen twenty-eight 
feet, damaging his cervical disks.  He underwent surgery 
which relieved the severe pain, but has had neck dysfunction 
since in spite of two subsequent surgeries.  On examination, 
there was full flexion and extension of the cervical spine.  
There was 80 degrees left lateral rotation, 70 degrees right 
lateral rotation, 45 degrees left lateral flexion, 60 degrees 
right lateral flexion with marked pain on motion.  There was 
no posterior neck tenderness nor was there muscle spasm.  The 
impression was residuals, cervical disc surgery times three.  



Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Analysis

Low Back Disorder to include Degenerative Disc Disease

The veteran submitted his application for VA compensation 
benefits in June 1994.  
Private and VA medical records contain findings of low back 
disorder.  He has, therefore, submitted evidence of a medical 
diagnosis of a current disability for the purposes of well-
groundedness.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  There is also evidence of a low back disorder in 
service, as shown by the treatment reported in the service 
medical records.

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
diagnoses and service.  The medical evidence and the 
veteran's own statements show that his current back 
disability began after post-service injuries.  Under the 
provisions of 38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998), certain chronic diseases becoming 
manifest to a degree of 10 percent or more within one year of 
separation from service will be presumed to be service 
connected.  There is no competent evidence of such a 
disability in service, within one year of service or 
currently.

The veteran has reported that his current back disorder is 
related to service.  However, as a lay person, he would not 
have the requisite medical expertise to attribute a current 
back disorder to include degenerative disc disease to 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
lay person is not competent to express an opinion as to 
medical causation).  His statements could possibly be read as 
reporting a continuity of symptomatology since service.  
However, a competent medical opinion would still be necessary 
to link that continuity of symptomatology to a specific 
current low back disorder.  Clyburn v. West, 12 Vet. App. 296 
(1999).  Such evidence is lacking in this case.

In the absence of competent evidence of a nexus between a 
current low back disorder and service, the claim is not well 
grounded and must be denied.

Depression

The veteran submitted his application for VA compensation 
benefits in June 1994.  
Private medical records contain findings of major depression.  
He has, therefore, submitted evidence of a medical diagnosis 
of a current disability for the purposes of well 
groundedness.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran is also competent to report his suicide 
attempt in service, and that he was hospitalized following 
that attempt.  

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
depression and service.  Under the former provisions of 38 
C.F.R. § 4.132 (1996), major depression with psychotic 
features was classified as a psychotic disorder.  Under the 
provisions of 38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998), a psychosis becoming manifest to a 
degree of 10 percent or more within one year of separation 
from service will be presumed to be service connected.  These 
provisions essentially eliminate the need for nexus evidence 
where they are applicable.  Savage v. Gober.  Major 
depression without psychotic features is not a psychosis.  
DSM-IV.  In the instant case, the diagnosis of major 
depression came more than one year after service and was not 
reported to be associated with psychotic features.  

The veteran has reported that his depression is related to 
service.  However, as a lay person, he would not have the 
requisite medical expertise to attribute a current 
psychiatric disability to service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  There is no competent evidence of 
record that relates the veteran's current disability to 
service.  Competent medical evidence of a link between 
depression and service is necessary to for a well-grounded 
claim for service connection for depression.  See Caluza.  
Such evidence is lacking in this case.

The Board notes that the veteran reported treatment for 
depression during service. Assuming that the veteran was 
treated for depression in service, a competent medical 
opinion linking the current diagnosis to service would still 
be necessary. 
In the absence of competent evidence of a nexus between 
depression and service, the claim is not well grounded and 
must be denied.

Rating in excess of 10 percent for maxillary sinusitis

Factual Background

Service medical records show numerous complaints and findings 
of sinus problems.
In September 1982, the veteran underwent cauterization of the 
inferior turbinate, bilaterally. 

The veteran was accorded a VA examination in November 1983.  
X-rays of the paranasal sinuses revealed opacification of 
both maxillary sinuses with air fluid levels, more marked on 
the left side.  Bone structure was normal.  The impression 
was bilateral, sinusitis.  

VA outpatient treatment records dated from August to 
September 1984 show that the veteran was seen with complaints 
of sinus problems.  On examination, mucoperiostitis of the 
left maxillary sinus was noted.  

The veteran was accorded a VA ear, nose, and throat (ENT) 
examination in January 1986.  At that time he complained of 
recurrent episodes of rhinitis with sinusitis intermittently 
over the years.  On examination, there was some congestion 
and injection of the nasal membranes in general on both sides 
of the nose.  The septum was widely deviated to the right 
side with partial obstruction of the right nasal cavity.  The 
diagnoses were chronic recurrent rhinitis and maxillary 
sinusitis intermittently over the years, status post 
nasoseptal reconstruction in 1983 with no significant 
breathing improvement, and mild deviation of the nasoseptum 
to the right side with partial obstruction of the right nasal 
cavity. 

The veteran was accorded a VA ear, nose, and throat 
examination in July 1987.  At that time he complained of 
recurrent problems with sinus infections.  On examination, 
there was congestion, swelling, and injection of the nasal 
membranes.  There were no visible polyps noted.  The 
diagnoses were recurrent episodes of maxillary sinusitis, 
intermittent, since 1981, rhinitis, and status post 
nasoseptal reconstruction in 1982, well healed, without any 
apparent sequelae or complications.  

The veteran was accorded a VA nose and throat (pulmonary) 
examination in September 1994.  At that time, he reported a 
frequent sinus condition that caused difficulty at times.  He 
reported headaches secondary to sinusitis.  On examination, 
there was 2+ tenderness elicited over the left maxillary 
sinus and 1+ tenderness over the right maxillary sinus and 
mild tenderness over both frontal sinuses.  
The diagnosis was chronic sinusitis mostly left maxillary 
sinusitis, worse as compared to the right maxillary and both 
frontal sinuses.  X-rays showed clear visualized paranasal 
sinuses.  

The veteran was accorded a nose and sinus examination in 
February 1997.  He reported symptoms of congestion and 
blowing hard crusts and mucous from his nose.  He reported 
antibiotic treatment with no significant relief three to four 
times over the previous year.  On examination, there were no 
polyps or purulent discharge.  There was no generalized 
erythema of the mucosa of the nasal airway.  The paranasal 
sinuses could not be directly visualized.

In an addendum to the examination report dated in September 
1997, the examiner interpreted the report of a CT scan of the 
paranasal sinuses performed in March 1997.  The CT was 
interpreted as showing minimal mucosal thickening within the 
right maxillary sinus on the medial aspect.  This thickening 
measured approximately three millimeters.  The remaining 
paranasal sinuses were clear.  The examiner opined that there 
was no objective evidence of ongoing sinusitis and that the 
veteran's symptoms were out of proportion to any objective 
evidence.  

Pertinent Law and Regulation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that the schedular criteria for sinusitis 
were changed effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Thus, the veteran's disorder as it 
relates to sinusitis must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.  Under the old criteria, a 10 
percent evaluation was warranted for moderate sinusitis, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent disability evaluation was warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation was warranted 
for postoperative residuals following radical operation, with 
chronic osteomyelitis requiring repeated curettage or severe 
symptoms after operation.  38 C.F.R. § 4.97, Code 6513.

Under the new criteria, a 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. A 30 percent evaluation is 
warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 
three to six incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


Analysis

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.  In this regard, the Board notes that 
the veteran has reported that, he has received no treatment 
for sinusitis since 1994, but that he has received 
prescription medications for that condition.  In October 
1996, the veteran was requested to supply information as to 
any treatment he has received for sinusitis, the veteran did 
not respond to this request, except to report in a general 
way that he continued to receive medication.  The RO has 
attempted to secure treatment records from all sources 
previously reported by the veteran.  At this point, there are 
no reported treatment records that remain outstanding.

The medical records show no recent treatment for sinusitis.  
On the most recent VA examination, the veteran has reported 
symptoms of blowing hard crusts, headaches, pressure, and 
three to four episodes of antibiotic therapy in the past 
year.  His complaints could be seen as meeting some of the 
criteria for a 30 percent evaluation under the old or new 
criteria.  However, he has not reported, and there is no 
other recent evidence of, incapacitating episodes, severe 
headaches or purulence.  He has reported several episodes of 
antibiotic use, but he has not reported that these episodes 
lasted as long as three to four weeks.  He has also not 
reported the sources of this treatment, and thus, there is no 
other evidence that he has required prolonged periods of 
treatment with antibiotics.

There is no objective evidence of any of the symptoms 
required for an evaluation in excess of 10 percent under the 
old or new criteria.  The only recent objective evidence 
pertaining to the veteran's sinusitis, consists of the VA 
examination in 1997.  The examiner conducting that 
examination found no evidence of sinusitis.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's sinusitis warrants an 
evaluation in excess of 10 percent.


ORDER

Service connection for low back disability with degenerative 
disc disease is denied.

Service connection for depression is denied.  

A rating in excess of 10 percent for maxillary sinusitis is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

